DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive. While the amendment successfully obviates the USC 103 and USC 112 rejections of 10/18/21 as stated in the Advisory Action and Interview Summary mailed 1/11/22, an additional reference is newly cited to address the new limitations. The Palmas ‘039 reference has not been addressed in the arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazanec (US 2014/0206913 A1) in view of Palmas (US 2012/0012039 A1).
Regarding claim 1, Mazanec discloses a process comprising: pneumatically injecting biomass via a pneumatic injection line into a reactor 25 with a carrier gas 46 (paragraph 65), wherein the reactor 25 comprises a fluidized heat medium (paragraph 45), at a velocity of 25 to 10,000 cm/sec (paragraph 17) into a mixing zone of the reactor (paragraph 70), and maintaining a catalyst/biomass mixture flowrate of 4 (paragraph 116). Mazanec fails to disclose a lift pipe and its claimed details though Mazanec does disclose the value of mixing devices in the reactor (paragraph 70). 130 extending from fluidized bed reactor 60 with mushroom-type termination device 140 mounted on top so that the riser is outside of the fluidized bed reactor (see Figure 6B) such that reactants and catalysts can be provided upward into the bed for fluidization (paragraph 31). It would have been obvious to one having ordinary skill in the art at the time of invention to fit the lift pipe/riser of Palmas to the reactor of Mazanec so as to mix the materials and fluidize the bed simultaneously as suggested by Palmas.
Regarding claims 2 and 3, Mazanec discloses a biomass feed angle of 45 degrees (paragraph 22).
Regarding claim 4, Mazanec discloses two pneumatic injection lines situated at opposite ends and shifted at 90 degrees (see Figure 4).
Regarding claim 6, Mazanec discloses a standpipe connected to the bottom of the fluidized bed reactor (paragraph 9).
Regarding claim 7, Mazanec discloses that the biomass is provided from a hopper 14 (paragraph 65).
Regarding claim 8, Mazanec discloses using recycle product gas as a carrier gas (paragraph 73).
Regarding claim 9, Mazanec discloses providing catalyst as fluidizing medium (paragraph 45).
Regarding claim 10, Mazanec discloses that the fluidizing medium has a temperature of 900 degrees or less (paragraph 98). Mazanec discloses that clogging does not occur (paragraph 75). 
Regarding claims 11 and 12, Mazanec discloses both fluidizing and injected gas (paragraph 18) mixed at a plurality of points (see Figure 4).
Regarding claims 13 and 14, Mazanec discloses a superficial gas velocity of 25 to 10,000 cm/sec (paragraph 17).
Regarding claim 15, Mazanec discloses that the biomass is wood (paragraph 3).
Regarding claim 16, Mazanec discloses particle sizes of 50 microns to 5,000 microns (paragraph 75) which encompasses both Geldart class A and B particles sizes according to the instant specification.
Regarding claims 17 and 18, Mazanec discloses the use of catalytic sieve trays (paragraph 71) and that the catalysts are ZSM-5, ZSM-12, ZSM-23, or ZSM-35 (paragraph 80).
Regarding claim 19, Mazanec discloses that the flow rate of biomass is continuous (paragraph 115).
Regarding claim 20, Mazanec discloses that the mixing devices are sieve trays or plates located within the reactor. It stands to reason that the diameter of the mixing devices are inherently less than half of that of the reactor since the reactor is a vessel and the mixing are plates or it would have been obvious to one having ordinary skill in the art at the time of invention to ensure that the mixing devices are small enough to effectively operate within the reactor of Mazanec. Changes in size/proportion are not grounds for patentability. See MPEP 2144.04 IV A.
Regarding claim 21, Mazanec discloses the use of recycle gas (paragraph 73).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725